Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the last two lines of claim 1, “vehicle front and preferably forms” has been deleted and replaced with --vehicle front and forms--.
In line 1 of claim 5, “Turbine system according claim” has been deleted and replaced with --The combination of a vehicle and a turbine system of claim--.
In line 1 of claims 6-16, “Turbine system according to claim” has been deleted and replaced with --The combination of a vehicle and a turbine system of claim--.
In lines 4-5 of claim 5, “200%, preferably between 20% and 90% and particularly preferably between 30% and 80% of the diameter of” has been deleted and replaced with --200% of the diameter of--.
In lines 2-3 of claim 7, “1 to 7, preferably 2 to 4 and more preferably 3 rotor blades” has been deleted and replaced with --1 to 7 rotor blades--.
In line 1 of claim 17, “Vehicle with a turbine system according to claim” has been deleted and replaced with --The combination of a vehicle and a turbine system of claim--.
In lines 1-2 of claim 11, “claim 1 characterized in that” has been deleted and replaced with -- claim 10 characterized in that--.
In the last line of claim 11, “is provided” has been deleted and replaced with --is provided by the generator--.
Claims 13 and 16 are cancelled.
Allowable Subject Matter
Claims 1, 5-12, 14-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claim 1 as amended. As noted in the previous Office actions, Packard and Badan disclose vehicles with wind turbines mounted at the front portion thereof (see Non-final Office action mailed 2/20/2020). The earlier Office action also discusses Tomoyasu as teaching an annular fan housing with an expanding outer contour (see fig 2 of Tomoyasu and discussion in earlier Office action). However, the prior art does not teach the combination of A combination of a vehicle (2) and a turbine system the turbine system comprising a turbine (10) and a turbine mount (12) with a windshield (16), the windshield (16) and the turbine (10) having a cross-sectional area which is at least 60% of the frontal projection area of the vehicle and the turbine (10) is attachable by means of a turbine mount (12) on at least one of the vehicle front or on a chassis in front of the vehicle front, the windshield (16) being an annular housing which surrounds the turbine (10) and has an outer contour whose distance from the axis of rotation of the turbine increases towards the side of the windshield facing the vehicle (2), the increase in the distance between the outer contour of the windshield (16) and the axis of the turbine is characterized by a pitch angle of 5 to 35 degrees, the outer contour of the windshield (16) in the frontal projection is not circular, but is adapted to the shape of the frontal projection area of the vehicle front and forms a rounded rectangle. 

Conclusion
Examiner telephoned Applicant’s representative 5/7/2021 and 5/12/2021 to discuss the proposed amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER

Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618